Citation Nr: 0422246	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to compensable disability rating for left arm 
thoracic outlet syndrome. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960, and subsequent service from November 1964 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2004, the veteran and his daughter presented 
testimony before the undersigned Veterans Law Judge sitting 
at the RO in Little Rock, Arkansas.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  During a pre-hearing conference in March 2004, the 
veteran indicated that he wanted to withdraw his appeal 
seeking an increased rating for tinnitus, currently rated as 
10 percent disabling, and the Board received such request 
prior to the promulgation of a decision.  

3.  The veteran's service-connected hearing loss is 
manifested by hearing acuity at Level III in the right ear 
and at Level II in the left ear.  

4.  The veteran's service-connected left arm thoracic outlet 
syndrome is manifested by no more than mild disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, 4.86, Part 4, Diagnostic 
Code 6100 (2003).

3.  The criteria for a compensable disability rating for left 
arm thoracic outlet syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8619 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his increased rating claims in an October 2003 
letter.  He was notified of the laws and regulations 
regarding increased ratings, as well as the substance of 
regulations implementing the VCAA in a December 2002 
statement of the case (SOC).  On review, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  First, the veteran was given 
VCAA notice soon after the May 2002 rating decision that 
denied increased ratings for tinnitus, bilateral hearing loss 
and left arm thoracic outlet syndrome.  Second, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  The 
October 2003 letter and the December 2002 SOC, collectively 
informed the veteran of the type of evidence necessary to 
substantiate his increased rating claims, and informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  These documents also advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  

The October 2003 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with VA 
examinations, and service medical records and VA treatment 
records have been obtained.  During his personal hearing in 
March 2004, the veteran requested another audiological 
examination.  He asserted that at his most recent 
audiological examination he was, in essence, asked to guess 
and that he could not differentiate the noises stemming from 
his tinnitus with the actual audiometric sounds.  The Board 
notes that the May 2002 VA audiological report appears to be 
complete and there is no indication that the examination was 
not conducted properly.  As such, the Board finds that the VA 
satisfied its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues of an increased 
disability rating for bilateral hearing loss and thoracic 
outlet syndrome would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Tinnitus

The veteran perfected an appeal from a May 2002 rating 
decision that denied his increased rating claim for tinnitus.  
Just prior to his personal hearing on March 23, 2004, the 
veteran indicated at a pre-hearing conference that he was 
withdrawing the issue of an increased disability rating for 
tinnitus.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2003).  The veteran's statements at the pre-
hearing conference have been transcribed and reduced to 
writing, therefore his withdrawal of this issue is valid.  
Once the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2003).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2003).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2003).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).  

The veteran underwent a VA audiometric examination in May 
2002.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
43
20
20
60
70
LEFT
55
40
30
55
95

Speech discrimination testing revealed speech recognition 
ability of 76 percent in the right ear and 84 percent in the 
left ear.  

Considering these findings, the veteran has hearing acuity at 
Level III in the right ear and at Level II in the left ear.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2003).  
The application of the Ratings Schedule establishes that a 
noncompensable rating for bilateral hearing loss is warranted 
under Diagnostic Code 6100, Tables VI, VII (2003).  
Audiometric results do not reflect an exceptional pattern of 
hearing loss and an alternative method for evaluating hearing 
impairment is not for application.  See 38 C.F.R. § 4.86.  
Therefore, the Board finds that a disability rating in excess 
of zero percent for bilateral hearing loss is not warranted.  


The veteran has reported difficulty in understanding 
conversations, even with the use of hearing aids.  He 
contends that his hearing loss is more severe than VA 
acknowledges, and that he is deserving of a compensable 
disability rating for his service connected bilateral hearing 
loss.  While the veteran's statements may be considered 
credible with regard to his subjective complaints pertaining 
to his hearing problems, the Board notes that medical 
diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Because the record does not show that the 
veteran is a medical professional, with the training and 
expertise to provide clinical findings regarding the degree 
of disability associated with his service connected hearing 
loss, his statements are not competent evidence for the 
purpose of establishing entitlement to a higher disability 
evaluation for that disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Left arm thoracic outlet syndrome 

The veteran is currently assigned a noncompensable disability 
rating for left arm thoracic outlet syndrome under Diagnostic 
Code 8619, neuritis of the long thoracic nerve.  During his 
personal hearing in March 2004, the veteran testified that 
his disability is primarily manifested by intermittent 
numbness and some pain in the left arm.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, can also be rated on a scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See 38 C.F.R. 
§ 4.123 (2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.

Under Diagnostic Code 8619, neuritis of the left arm can be 
rated analogous to paralysis of the long thoracic nerve.  
Pursuant to this Code, a noncompensable evaluation is 
warranted where there is mild incomplete paralysis of the 
long thoracic nerve.  A 10 percent evaluation is appropriate 
where there is moderate incomplete paralysis of the long 
thoracic nerve.  A 20 percent evaluation is warranted where 
there is severe incomplete paralysis of the long thoracic 
nerve, or where there is complete paralysis of the long 
thoracic nerve manifested by an inability to raise the minor 
arm above the shoulder level or a winged scapula deformity.  
The maximum 30 percent evaluation is warranted where there is 
complete paralysis of the long thoracic nerve manifested by 
an inability to raise the major arm above the shoulder level 
or a winged scapula deformity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8619 (2003).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2003).

The Board finds that a disability rating in excess of zero 
percent for left arm thoracic outlet syndrome has not been 
met under Diagnostic Code 8619.  In May 2002, the veteran 
underwent a VA examination of the peripheral nerves.  The 
veteran complained of a loss of pinprick sensation involving 
the entire left upper extremity, and the examiner noted that 
the claimed loss of sensation was nonphysiological and 
nonanatomical; otherwise pain and touch sensation were 
intact.  Strength and muscle tone in all of the major muscle 
groups in the upper extremities were within normal limits.  
The examiner stated that the veteran's symptoms of thoracic 
outlet syndrome appeared to be mild and that there were no 
neurological deficits resulting from the veteran's 
disability.  On review, the Board concludes that these 
objective findings do not more nearly approximate a moderate 
disability.  Accordingly, a disability rating in excess of 
zero percent under Diagnostic Code 8619 is not warranted.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
DC 8619 is not based on limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's hearing disability and 
thoracic outlet syndrome.  There is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating. 


ORDER

Entitlement to an increased rating for tinnitus is dismissed.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to a compensable disability rating for left arm 
thoracic outlet syndrome is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



